Title: To James Madison from David Rawn, 22 November 1802 (Abstract)
From: Rawn, David
To: Madison, James


22 November 1802, Comptroller’s Office, Treasury Department. At Gallatin’s direction, encloses a certificate “in relation to the sum of” $2,800 in 8 percent stock of the U.S., “standing to the credit of Timothy Pickering Secretary of State, for the use of the United States.”
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p. Signed by David Rawn as acting comptroller. The enclosure (1 p.; docketed by Wagner) is a 22 Nov. 1802 certification signed by Rawn that an account in the comptroller’s office for twenty-eight shares of 8 percent stock held in Pickering’s name for government use was subscribed for in expectation of its being transferred to William Short for a balance due him as minister of the U.S.


